Citation Nr: 0902847	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  03-35 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post angioplasty with stent replacement, 
claimed as secondary to service-connected major depression.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected major depression.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1959 to 
January 1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 RO rating decision in which the 
RO denied service connection for psychiatric disability 
claimed as post-traumatic stress disorder (PTSD), as well as 
for hypertension and for coronary artery disease (CAD), 
status post angioplasty with stent placement, each claimed as 
secondary to psychiatric disability.

The appellant filed a notice of disagreement (NOD) in April 
2003, and the RO issued a Statement of the Case (SOC) in 
November 2003.  The appellant filed a substantive appeal via 
VA Form 9 (Appeal to the Board of Veterans' Appeals) in 
November 2003.

In February 2005, the RO granted service connection for major 
depression, but continued the denial of the secondary service 
connection claims, as reflected in the Supplemental SOCs 
(SSOCs) issued in February 2005 and June 2005.  The veteran 
has continued his appeal on those matters, as reflected on 
the title page.

In August 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In December 2005, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
for additional development.  After partially completing the 
actions requested, the AMC continued the denial of the claims 
(as reflected in the August 2007 SSOC) and returned these 
matters to the Board for further appellate consideration.
In February 2008, the Board, again, remanded these matters to 
the RO via the AMC for additional development.  After 
completing the actions requested. The AMC continued the 
denial of the claims (as reflected in the October 2008 SSOC) 
and returned these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The weight of the medical opinion evidence on the 
question whether the veteran's current CAD and hypertension 
are each aggravated by his service-connected major depression 
is at least, evenly balanced.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for secondary service connection for coronary 
artery disease, status post angioplasty with stent 
replacement, as aggravated by service-connected major 
depression,
are met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2008).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for secondary service connection for 
hypertension, on the basis of aggravation by service-
connected major depression, are met.  38 U.S.C.A. § 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claims for secondary 
service connection for CAD and for hypertension, the Board 
finds that all notification and development actions needed to 
fairly adjudicate each of these claims have been 
accomplished.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008). 

In June 2002, the veteran filed a claim for service 
connection for PTSD, for CAD and  for hypertension.  As 
indicated above, the RO granted the veteran granted service 
connection for major depression, claimed as PTSD, but was 
denied service connection for CAD and hypertension, each 
claimed as secondary to service-connected major depression.  
The Board points out that, in this appeal,  the veteran does 
not contend that his CAD or his hypertension is the result of 
disease or injury incurred or aggravated in service; rather 
the veteran has consistently contended that these 
disabilities are secondary to his service-connected major 
depression.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such permits a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  Id. 
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As indicated, below, the medical evidence of record shows 
that the veteran has diagnoses of CAD and hypertension.  
However, each claim turns on the question of whether the 
veteran's current CAD or  hypertension was caused or is 
aggravated by the veteran's now  service-connected major 
depression.  

Records of VA treatment from April 2002 to October 2008 
reflect ongoing findings of and treatment for depression, 
CAD, and hypertension. 

In June 2002, the veteran submitted his claim for service 
connection for PTSD/depression and a heart condition 
secondary to PTSD/depression.  He stated that for years he 
had suffered from anxiety, depression, and lack of sleep, 
which he believed led to his heart condition.  

VA outpatient records from September 2004 show that the 
veteran underwent psychological evaluation and was diagnosed 
with major depression, recurrent.

In an April 2005 letter, R. K. Boparai, M.D-a VA staff 
physician--stated that she has been the veteran's primary 
care physician for over four years.  Dr. Boparai opined that 
the veteran's anxiety and high blood pressure was likely 
related to PTSD. 

In a May 2006 letter, Dr. Boparai stated that as the 
veteran's primary care provider, she had evaluated the 
veteran many times.  She also stated that she had reviewed 
the veteran's mental health records.  Dr. Boparai furthered 
that it appeared there was a decline in the veteran's health 
after the death of his two children in January 1966, and soon 
after he was diagnosed with depression while in service.  
Since then, he has suffered from many medical problems, 
include hypertension and CAD.  Dr. Boparai opined that it 
appeared that the veteran's medical conditions were 
exacerbated by his depression. 

The report of a  July 2007 VA examination  includes the 
examiner's notation that the veteran's claims file and 
computerized VA medical records were reviewed.  The VA 
physician/examiner recorded the veteran's blood pressure as 
168/95.  The assessment was CAD, stable and hypertension, 
elevated.  The VA examiner opined that the veteran's CAD and 
hypertension were not caused by depression or PTSD.  He 
furthered however, that the stress of mental disorders 
including depression can aggravate any symptoms of ischemic 
heart disease and increase blood pressure.  He noted that 
currently, the veteran's CAD was stable and the veteran was 
asymptomatic.   He also noted that the veteran's blood 
pressure was not currently controlled.  However, the VA 
examiner did not provide an opinion as to aggravation.  

In an April 2008 letter, Dr. Bopara reiterated information as 
to the veteran's current medical conditions, to include 
depression, PTSD, hypertension, and CAD, and again opined 
that it appeared that the veteran's medical conditions are 
exacerbated by his depression and PTSD.  

In June 2008, the VA physician who performed the July 2007 VA 
examination provided an addendum to his prior report.   He 
stated that a review of his notes reveled that the veteran's 
CAD was stable and he was  asymptomatic.  Thus, he opined 
that symptoms from the veteran's CAD were not aggravated by 
PTSD.  However, he furthered that the veteran likely has 
essential hypertension, and that blood pressure control can 
be worsened should the veteran have emotional stress due to 
his PTSD.  The VA physician discussed that it was possible 
that if the veteran's PTSD and depression were not as stable 
subsequently, his blood pressure could be elevated and 
aggravated by his mental conditions.; thus, his primary care 
provider could have stated that his medical conditions were 
exacerbated by his depression and PTSD.  He furthered that 
mental health evaluation would be needed to confirm the 
severity of his PTSD.  The VA physician concluded that based 
on review of his prior notes, the veteran's overall blood 
pressure seemed to be controlled for the majority of time and 
thus the probability of high blood pressure being aggravated 
by PTSD/major depression would be less than 50 percent.

In October 2008, the RO obtained another VA medical opinion.  
The VA physician noted review of the claims file and the 
medical records, and noted that the veteran had a history of 
service-connected depression and also carried a diagnosis of 
hypertension and CAD status post stent placement.  The VA 
physician opined that the CAD and hypertension are at least 
as likely as not aggravated by the veteran's service-
connected depression and provided a summary of medical 
literature supporting her opinion.  The medical literature 
the VA physician cited included studies published in several 
medical journals.

The aforementioned medical opinions clearly do not support 
any conclusion that the veteran's service-connected major 
depression has caused either CAD or hypertension.  However, 
the veteran's private physician and each VA examiner has 
offered comment on whether the veteran's service-connected 
psychiatric disability aggravates each disability for which 
secondary service connection is sought.  

Initially, the Board notes that, in most of her comments, the 
veteran's treating phyisican has merely acknowledged the 
possibility that the veteran's major depression exacerbates 
hiis CAD and hypertension.  However, service connection may 
not be granted on the basis of mere speculation.  See 
38 C.F.R. § 3.102 and Bostain v. West, 11 Vet. App. 124, 127-
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
medical nexus).  Moreover, to whatever extent the physician 
has been more definitive in her assertion, she stopped short 
of actually stating that aggravation of either CAD or 
hypertention has occurred. While the other VA examiners also 
appeared to acknowledget the possibility of aggravation, each 
also endeavored to provide a more definitive opinion on that 
question.  These examiners clearly reached opposing ultimate 
conclusions (as to at least one of the disabilities under 
consideration).  However, careful review of the opinion 
reveals that these opinionsy are, at least, evenly balanced.

The July 2007 VA examiner  (in a June 2008 addendum)  and the 
October 2008 VA examiner, each reviewed the claims file and 
each explained the reasons for their conclusions in light of 
the medical evidence.  In addition, the July 2007 VA examiner 
and the VA physician who treated the veteran also had the 
opportunity to examine the veteran.  Moreover, while the 
October 2008 VA examiner cited medical literature in support 
of her favorable medical opinion, such evidence is not 
specific to the veteran and, in any event, in he June 2008 
addendum, the July 2007 examiner appears to at least 
acknowledge the possibility (as indicated above) that the 
claimed aggravation could occur.  The Board points out that, 
while it is charged with assessing the credibility of, and 
weight to be given, evidence (see, e.g.,  Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet.App. 
467, 470-471 (1993)) the Board (like the RO)  cannot exercise 
its own independent judgment on medical matters-to include 
by rejecting, without good cause, a medical opinion that is 
supportive of the veteran's claim (see Colvin v. Derwinski, 1 
Vet. App. 171, 173 (1991)).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Under the circumstances of these claims, and with resolution 
of all reasonable doubt on the question of medical nexus in 
the veteran's favor, the Board finds that the criteria for  
secondary service connection for CAD and for hypertension, 
each on the basis of aggravation , are met.  

[As a final point, the Board notes, parenthetically, that, 
effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with 
regard to the requirements for establishing secondary service 
connection on an aggravation basis.  See 71 Fed. Reg. 52,744-
47 (Sept. 7, 2006).  However, consideration of the amendment 
is unnecessary in this case.  While the amendment appears to 
add additional requirements for establishing secondary 
service connection on an aggravation basis, the instant claim 
was filed prior to the effective date of the amendment, and 
the veteran has established service connection for CAD and 
for hypertension on an aggravation basis under the version of 
38 C.F.R. § 3.310 in effect at the time he filed his claim].


ORDER

Service connection for CAD as secondary to service-connected 
major depression, on the basis of aggravation, is granted.

Service connection for hypertension as secondary to service-
connected major depression, on the basis of aggravation, is 
granted.



____________________________________________
JACQUELINE E,. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


